DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 4, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A device comprising:
a substrate;
an optical waveguide structure comprising:
a plurality of first three-dimensional (3D) optical waveguides disposed upon the substrate;
a second 3D optical waveguide disposed upon the substrate;
a third 3D optical waveguide disposed upon a beam having a first end disposed at a first end of the beam and a second distal end disposed at a second distal end of the beam;
the beam having its first end coupled to the substrate and its second distal end isolated from the substrate allowing it to move relative to the substrate;
a rotational microoptoelectromechanical (MOEMS) element comprising the beam, a pivot and an actuator; wherein
a predetermined rotation of the rotational MOEMS element under the motion of the actuator results in an alignment of the second distal end of the third 3D optical waveguide with a first end of a predetermined first 3D optical waveguide of the plurality of first 3D optical waveguides; and
the second 3D optical waveguide is optically coupled to the third 3D optical waveguide at the first end of the beam.
Regarding independent claim 13, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A device comprising:
a substrate;
a rotational microoptoelectromechanical (MOEMS) element comprising a pivot, an actuator and a beam having a first end disposed to one side of the pivot and coupled to the actuator and a second distal end disposed to another side of the anchor to that of the actuator;
an optical waveguide structure comprising:
a plurality of first three-dimensional (3D) optical waveguides disposed upon the substrate;
a second 3D optical waveguide disposed upon the substrate having an end disposed upon the anchor;
a third 3D optical waveguide disposed upon that portion of the beam between the second distal end of the beam and the anchor having a first end at the second distal end of the beam and a second distal end at the anchor;
a predetermined rotation of the rotational MOEMS element under the motion of the actuator results in an alignment of the first end of the third 3D optical waveguide with a first end of a predetermined first 3D optical waveguide of the plurality of first 3D optical waveguides; and
the second 3D optical waveguide is optically coupled to the third 3D optical waveguide at the anchor.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883